i] pa |

INFORMATION | Printed: 10/06/2016

  

Meet ST.LOUIS MUNICIPAL DIVISION, 22ND JUDICIAL CIRCUIT, STATE OF MISSOURI

| 1) Court Appearance Date: November 09; 2016) (09:00AM _ Courtroom: 1 i

Ciyofst Lous plant = a Date fled: 10/06/2016

VS; Case Number: p00846137-4
Arrest#: 16/018547

DAVID)J) WHITE , Defendant Complaint#: 16-039122
S143 WELLS
ST LOUIS MO 63413

Racer 8 |) Sax: Weight: 460 Height? 6*1" ‘Age: 36 || DOB: 10/29/4979
On information, the undersigned City Counselor within'and for St Louis, Missouri, informsithe Courtthaton or aboutthe
Bth:day of August 2046, within the corporate llimitsiof'St. Louis; Missouri; at ornean‘5048 WELLS the above-named.
defendant DID THEN'AND THERE:
unlawfully hinder obstruot on interfere with PO. LINHORST, aiCity Officenand member of the| Metrapolifein Polite Force
of the City of St Louis; while imthe: discharge of his officlaliduties:

4
gr gna a
a rr gr rer ee ee

Iq violation of Séction(s)'19:40i040) Revised Code ofthe City oF St Louis, 1994:
Off information “dersigned pipsatuior on tielroath oF office, inicas!
Z Sova eie as they Dalleve.

     
  

thei Cour'that the

 

 

 

 

 

 

 

 

 

! et Fraseoulon City of Sh Lou's, Mis$our
= ah a,

 
